Case 1:19-cv-06812-JGK-OTW Document 74 Filed 07/06/21 Page 1 of 1

Gary B. Eidelman

SA U L E W | N G Phone: (410) 332-8975

Fax: (410) 432-8862

A R N S T F | N Gary Hidelman@saul.com
& L FE H R LLP www.saul.com

 

 

 

 

 

 

 

APPLICATION GRANTED
_ $0 ORDERED - | Tuly 6, 2021
Vel.) REE Gi KG bp
viagcr |“! + John @, Koeltl, USD. USDS SDNY
Hon, John G. Koeltl DOCUMENT
on. Jo . Koe ;
U.S. District Court for the Southern District of New York ELECTRONICALLY FILED
Daniel Patrick Moynihan United States Courthouse DOC #: _
500 Pearl St.
New York, NY 10007 DATE FILED: _ 7/26/7421

 

 

 

 

 

Re: Caldwell y. Willis Towers Watson US LLC (No. 1:19-cv-6812-J Gis-OTW)
Joint Request to Stay All Deadlines

Dear Judge Koeltl:

This Firm represents Defendant Willis Towers Watson US LLC (WTW) in the above-
referenced case. Following the discussion at the May 26, 2021 pre-motion conference the parties
agreed to participate in private mediation. This mediation will occur on October 7, 2021, which is
the first availability the parties’ agreed-upon mediator has on her calendar. In light of this
agreement, the parties jointly request that the Court stay all deadlines in this litigation in an effort
to_save the parties from needing to expend potentially-unneécessary attorneys’ fees. This would
include, specifically, staying all deadlines associated with WTW’s motion for summary judgment.
See ECF No. 70 (motion briefing schedule). The parties will file a joint status report and/or a new
briefing schedule by November 5, 2021. Te

This is the parties’ first request to stay all deadlines following the close of discovery. Earlier
in this case, the parties requested that all deadlines be stayed while the parties participated in a
Settlement Conference before Magistrate Judge Wang, which the Court granted, See ECF No. 27.
No currently-set deadlines or appearances, except for the summary judgment briefing schedule
(ECF No 70), will be affected by the requested stay. Plaintiff joins and consents to this request.

Thank you for your time and consideration.
Respectfully submitted,
/s/ Gary B. Eidelman
Gary B. Bidelman

cc: All counsel (via ECF)

300 E. Pratt Street « Suite 900 « Baltimore, MD 21202-3133
Phone: (410) 332-8600 » Fax: (410) 352-8862
DELAWARE FLORIDA ELLINGIS MARYLAND MASSACHUSETTS MINNESOTA NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, BC

A DELAWARE LIMITED LIABILITY PARTNERSHIP
38644720.1

 
